UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1730



SHARON MAYHEW,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Beth P. Gesner, Magistrate Judge. (CA-99-
975-DKC)


Submitted:   October 24, 2000          Decided:     November 17, 2000


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant.    Charlotte J. Hardnett, Acting General
Counsel, Frank V. Smith, III, Acting Principal Deputy General
Counsel, John M. Sacchetti, Associate General Counsel for Program
Litigation, Etzion Brand, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION; Lynne A. Battaglia, United States Attor-
ney, Ariana Wright Arnold, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sharon Mayhew appeals the magistrate judge’s order granting

summary judgment to the Commissioner of Social Security on her

claim for disability benefits.*   Having reviewed the briefs and the

administrative record, we find that substantial evidence supported

the Administrative Law Judge’s decision denying benefits.   Accord-

ingly, we affirm on the reasoning of the district court. See Mayhew

v. Apfel, No. CA-99-975-DKC (D. Md. Mar. 30, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




     *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                  2